Exhibit 10.2

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
July 22, 2013 by and between Boise Cascade Company, a Delaware corporation (the
“Company”), and Boise Cascade Holdings, L.L.C., a Delaware limited liability
company (the “Seller”).

 

Background

 

A.            The Seller owns in aggregate 29,700,000 shares of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), and has agreed to
transfer a portion of those shares to the Company on the terms and conditions
set forth in this Agreement.

 

B.            The Company has agreed to repurchase a portion of the shares of
Common Stock held by the Seller at the price and upon the terms and conditions
provided in this Agreement (the “Repurchase”).

 

C.            The Seller and the Company have commenced an underwritten public
offering (the “Public Offering”) of up to 11,500,000 shares of Common Stock held
by the Seller (the “Underwritten Shares”).

 

D.            The Company has sought and received from the necessary
counterparties thereto a consent to amendment to that certain Credit Agreement
dated as of July 13, 2011 (as amended, restated, supplemented, or otherwise
modified before the date of this Agreement, including, without limitation, by
that certain First Amendment to Credit Agreement dated as of September 7, 2012,
that certain Limited Consent and Amendment to Loan Documents dated as of
December 20, 2012, and that certain Third Amendment to Credit Agreement dated as
of May 15, 2013, the “Credit Agreement”) to permit the Repurchase. The Company
intends to use cash on its balance sheet together with available borrowings
under the Credit Agreement to complete the Repurchase.

 

E.            The board of directors of the Company (the “Board”) has approved
the Repurchase and related transactions that may be required in connection with
the Repurchase.

 

F.             The Repurchase and the related transactions that may be required
in connection with the Repurchase have also been approved by the sole
disinterested member of the Board.

 

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

 

Agreement

 

1.             Repurchase.

 

(a)           Subject to the satisfaction of the conditions and to the terms set
forth in paragraph 1(b) below, the Seller hereby agrees to transfer, assign,
sell, convey and deliver to the Company 100% of its right, title, and interest
in and to the number of whole shares (the “Repurchase Shares”) equal to
$100,000,000 divided by the Per Share Purchase Price for

 

--------------------------------------------------------------------------------


 

consideration equal to the number of Repurchase Shares multiplied by the Per
Share Purchase Price (the “Aggregate Purchase Price”). The per share purchase
price for each Repurchase Share shall be equal to the per share price at which
the Seller sells the Underwritten Shares to the underwriters in the Public
Offering (the “Per Share Purchase Price”).

 

(b)           The obligations of the Company to purchase and the Seller to sell
the Repurchase Shares shall be subject to the closing of the Public Offering
pursuant to an underwriting agreement by and among the Company, the Seller and
the underwriters named therein (the “Underwriting Agreement”) no later than 15
business days from the date hereof.

 

(d)           The closing of the sale of the Repurchase Shares (the “Closing”)
shall take place upon the same day as the closing of the Public Offering at the
offices of the Company in Boise, Idaho, or at such other time and place as may
be agreed upon by the Company and the Seller. At the Closing, the Seller shall
deliver to the Company or such person as instructed by the Company a duly
executed stock power relating to the Repurchase Shares, as applicable, and the
Company agrees to deliver to the Seller the Aggregate Purchase Price by wire
transfer of immediately available funds.

 

2.             Company Representations. In connection with the transactions
contemplated hereby, the Company represents and warrants to the Seller that:

 

(a)           The Company is a corporation duly organized and existing under the
laws of the State of Delaware. The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.

 

(b)           This Agreement has been duly authorized, executed and delivered by
the Company and constitutes a valid and binding agreement of the Company
enforceable in accordance with its terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization or other laws
affecting enforcement of creditors’ rights or by general equitable principles.

 

(c)           The compliance by the Company with this Agreement and the
consummation of the transactions herein contemplated will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) violate any provision of the certificate of
incorporation or by-laws, or other organizational documents, as applicable, of
the Company or its subsidiaries or (iii) violate any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the execution, delivery and performance by the Company of its
obligations under this Agreement, including the consummation by the Company of
the transactions contemplated by this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.             Representations of the Seller. In connection with the
transactions contemplated hereby, the Seller represents and warrants to the
Company that:

 

(a)           The Seller is a limited liability company duly organized and
existing under the laws of the State of Delaware.

 

(b)           All consents, approvals, authorizations and orders necessary for
the execution and delivery by the Seller of this Agreement and for the sale and
delivery of the Repurchase Shares to be sold by the Seller hereunder, have been
obtained; and the Seller has full right, power and authority to enter into this
Agreement and to sell, assign, transfer and deliver the Repurchase Shares to be
sold by the Seller hereunder, except for such consents, approvals,
authorizations and orders as would not impair in any material respect the
consummation of the Seller’s obligations hereunder.

 

(c)           This Agreement has been duly authorized, executed and delivered by
the Seller and constitutes a valid and binding agreement of the Seller,
enforceable in accordance with its terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization or other laws
affecting enforcement of creditors’ rights or by general equitable principles.

 

(d)           The sale of the Repurchase Shares to be sold by the Seller
hereunder and the compliance by the Seller with all of the provisions of this
Agreement and the consummation of the transactions contemplated herein (i) will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Seller is a party or by which the Seller is bound or to which any of the
property or assets of the Seller is subject, (ii) nor will such action result in
any violation of the provisions of (x) any organizational or similar documents
pursuant to which the Seller was formed or (y) any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Seller or the property of the Seller.

 

(e)           As of the date hereof and immediately prior to the delivery of the
Repurchase Shares to the Company at the Closing, the Seller holds good and valid
title to the Repurchase Shares or a securities entitlement in respect thereof,
and holds, and will hold, such Repurchase Shares free and clear of all liens,
encumbrances, equities or claims; and, upon delivery of such Repurchase Shares
(including by crediting to a securities account of the Company) and payment
therefor pursuant hereto, the Company will acquire good and valid title to the
Repurchase Shares, free and clear of all liens, encumbrances, equities or
claims.

 

(f)            The Seller (either alone or together with its advisors) has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the Repurchase. The Seller has had the
opportunity to ask questions and receive answers concerning the terms and
conditions of the Repurchase and the Repurchase Shares and has had full access
to such other information concerning the Shares and the Company as it has
requested. The Seller has received all information that it believes is necessary
or appropriate in connection

 

3

--------------------------------------------------------------------------------


 

with the Repurchase. The Seller is an informed and sophisticated party and has
engaged, to the extent the Seller deems appropriate, expert advisors experienced
in the evaluation of transactions of the type contemplated hereby. The Seller
acknowledges that the Seller has not relied upon any express or implied
representations or warranties of any nature made by or on behalf of the Company,
whether or not any such representations, warranties or statements were made in
writing or orally, except as expressly set forth for the benefit of the Seller
in this Agreement.

 

4.             Termination. This Agreement may be terminated at any time by the
mutual written consent of the Company and the Seller. Furthermore, this
Agreement shall automatically terminate and be of no further force and effect,
in the event that the conditions in paragraph 1(b) of this Agreement have not
been satisfied within 15 business days after the date hereof.

 

5.             Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

 

To the Seller:

 

Boise Cascade Holdings, L.L.C.

c/o Madison Dearborn Partners, LLC

Three First National Plaza

70 W. Madison

Chicago, IL 60602

Attention:  Matt Norton

Email Address: mnorton@mdcp.com

 

To the Company:

 

Boise Cascade Company

1111 W. Jefferson

Boise, ID 83728

Attention: John Sahlberg

Email Address: JohnSahlberg@bc.com

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

6.             Miscellaneous.

 

(a)           Survival of Representations and Warranties. All representations
and warranties contained herein or made in writing by any party in connection
herewith shall survive the

 

4

--------------------------------------------------------------------------------


 

execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

(b)           Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

(c)           Complete Agreement. This Agreement and any other agreements
ancillary thereto and executed and delivered on the date hereof embody the
complete agreement and understanding between the parties and supersede and
preempt any prior understandings, agreements, or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

(d)           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(e)           Assignment; Successors and Assigns. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned, in whole or
in part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall bind and inure
to the benefit of and be enforceable by the Seller and the Company and their
respective successors and permitted assigns. Any purported assignment not
permitted under this paragraph shall be null and void.

 

(f)            No Third Party Beneficiaries or Other Rights. This Agreement is
for the sole benefit of the parties and their successors and permitted assigns
and nothing herein express or implied shall give or shall be construed to confer
any legal or equitable rights or remedies to any person other than the parties
to this Agreement and such successors and permitted assigns.

 

(g)           Governing Law; Jurisdiction. The Agreement and all disputes
arising out of or related to this Agreement (whether in contract, tort or
otherwise) will be governed by and construed in accordance with the laws of the
State of Delaware. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT. Each of the parties (i) irrevocably submits to the
personal jurisdiction of any state or federal court sitting in Wilmington,
Delaware, as well as to the jurisdiction of all courts to which an appeal may be
taken from such courts, in any suit, action or proceeding relating to or arising
out of, under or in connection with this Agreement, (ii) agrees that all claims
in respect of such suit, action or proceeding, whether arising under contract,
tort or otherwise, shall be brought, heard and determined exclusively in the
Delaware Court of Chancery (provided that, in the event that subject matter
jurisdiction is unavailable in that court, then all such claims shall be
brought, heard and determined exclusively in any other state or federal court
sitting in

 

5

--------------------------------------------------------------------------------


 

Wilmington, Delaware), (iii) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from such court,
and (iv) agrees not to bring any action or proceeding relating to or arising out
of, under or in connection with this Agreement or the Company’s business or
affairs in any other court, tribunal, forum or proceeding. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding brought in accordance with this paragraph. Each of the parties agrees
that service of any process, summons, notice or document by U.S. registered mail
to its address set forth herein shall be effective service of process for any
action, suit or proceeding brought against it in accordance with this paragraph,
provided that nothing in the foregoing sentence shall affect the right of any
party to serve legal process in any other manner permitted by law.

 

(h)           Mutuality of Drafting. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of the Agreement.

 

(i)            Remedies. The parties hereto agree and acknowledge that money
damages will not be an adequate remedy for any breach of the provisions of this
Agreement, that any breach of the provisions of this Agreement shall cause the
other parties irreparable harm, and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction (without posting
any bond or deposit) for specific performance or other injunctive relief in
order to enforce, or prevent any violations of, the provisions of this
Agreement.

 

(j)            Amendment and Waiver. The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Seller
and the Company. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement,
nor shall any waiver constitute a continuing waiver. Moreover, no failure by any
party to insist upon strict performance of any of the provisions of this
Agreement or to exercise any right or remedy arising out of a breach thereof
shall constitute a waiver of any other provisions or any other breaches of this
Agreement.

 

(k)           Further Assurances. Each of the Company and the Seller shall
execute and deliver such additional documents and instruments and shall take
such further action as may be necessary or appropriate to effectuate fully the
provisions of this Agreement.

 

(l)            Expenses. Each of the Company and the Seller shall bear their own
expenses in connection with the drafting, negotiation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

[Signatures appear on following page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

 

Company:

 

 

 

BOISE CASCADE COMPANY

 

 

 

By:

/s/ John T. Sahlberg

 

Name:

John T. Sahlberg

 

Title:

Senior Vice President, Human Resources and General Counsel

 

 

 

Seller:

 

 

 

BOISE CASCADE HOLDINGS, L.L.C.

 

 

 

By:

/s/ Wayne M. Rancourt

 

Name:

Wayne M. Rancourt

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Stock Repurchase Agreement]

 

--------------------------------------------------------------------------------